Citation Nr: 0829609	
Decision Date: 08/29/08    Archive Date: 09/04/08	

DOCKET NO.  98-16 2424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability 
claimed to have resulted from medical treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	DG Krasnegor, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL


The veteran and representative


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1961 to 
February 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1988 rating 
decision issued by the VA Regional Office (RO) in Wichita, 
Kansas.  A joint motion between veteran's counsel and VA 
General Counsel was filed with the US Court of Appeals for 
Veterans Claims (Court) and, in January 2003, the Court Clerk 
vacated the Board's earlier decision and remanded the appeal.  

The joint motion found fault in the earlier Board decision in 
two respects:  the veteran had not been provided adequate 
VCAA notice, and prior VA examination was alleged to be 
inadequate and required a new examination with specific 
questions posed to the physician.  In September 2003, the 
Board remanded the appeal for corrective action.  On remand, 
the required VA examination with record review and request 
for opinions was provided in May 2004.  However, adequate 
VCAA notice was not provided.  In March 2006, the Board again 
remanded the appeal for provision of VCAA notice, and this 
remand itself constituted extremely detailed notice of the 
evidence necessary to substantiate an 1151 claim, and the 
veteran was subsequently provided VCAA notice from the RO in 
November 2007.  All known available evidence has been 
collected for review and the requirements of the earlier 
joint motion and previous Board remands have been satisfied 
in full.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The associated issue of entitlement to service connection for 
hepatitis C, based upon a direct incurrence theory, was 
decided in a merits decision issue by the Board in March 
2006.  The remaining claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  A clear preponderance of the competent clinical evidence 
on file is against a finding that the veteran's hepatitis C 
was caused as a result of VA prescription of valproic acid 
and/or Depakote, and is against a finding that VA's 
prescription of these medications aggravated or increased in 
severity beyond ordinary progress his preexisting hepatitis C 
or liver dysfunction, and hepatitis C has entirely resolved.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional disability of the liver as a result of 
VA medical treatment including the prescription of valproic 
acid and/or Depakote is not warranted.  38 U.S.C.A. §§ 1151, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 
3.358, 3.800 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) is applicable to the veteran's claim.  VCAA requires 
VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

As noted in the introduction, VCAA notice prior to the Board' 
initial merits determination in this appeal was inadequate.  
The case was remanded for VCAA compliance.  In March 2006, 
the Board again remanded for VCAA compliance, and that remand 
action included a detailed discussion of the various theories 
of entitlement to VA compensation under 38 U.S.C.A. § 1151 
presented in evidence and arguments on file, and provided a 
detailed discussion of the evidence necessary to substantiate 
such claims.  Further, on remand, the RO provided VCAA notice 
with respect to 1151 claims to both the veteran and 
representative in November 2007.  All known and available 
evidence has been collected for review.  The veteran has been 
provided VA examinations which are adequate for rating 
purposes, the most recent of which included a review of the 
claims folder and a request for production of opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The veteran 
does not argue nor does the evidence on file suggest there 
remains any outstanding relevant evidence which has not been 
collected for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason on VA hospitalization, or medical or 
surgical treatment, and the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
the proximate cause of additional disability was an event 
which was not reasonably foreseeable, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358.  

In determining whether or not additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable under this section for the continuance or natural 
progress of a disease or injury for which the 
hospitalization, medical or surgical treatment, or 
examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of VA medical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury, and not 
merely coincidental therewith.  The mere fact that an 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of medical 
treatment.  38 C.F.R. § 3.358(c)

Where disease, injury, or aggravation of an existing disease 
or injury occurs as the proximate result of VA medical 
treatment and not the result of a veteran's own willful 
misconduct, disability compensation will be awarded for such 
disease or injury or aggravation as if such condition were 
service connected.  38 C.F.R. § 3.800(a).  

Analysis:  The veteran contends that medication prescribed by 
VA physicians either caused or aggravated hepatitis C 
infection.

The record reveals that when the veteran was seen at a VA 
outpatient clinic in June 1996, it was noted that he had a 
history of alcoholism and polysubstance abuse and that he was 
still drinking.  At a VA psychiatric examination in April 
1998, the veteran admitted that he used to drink heavily, but 
claimed to have not used alcohol for a year.  He also 
admitted that he had used cocaine, marijuana, speed, and 
downers.  

VA laboratory studies performed in June 1996 show that the 
veteran had very highly elevated liver enzymes, and the 
veteran was advised to come to the outpatient clinic and see 
a physician.  In late July 1996, at the outpatient clinic, 
the veteran denied having a prior history of liver problems, 
and stated that he drank only occasionally.  Laboratory 
studies, including a liver profile and a hepatitis profile, 
were ordered but not immediately performed.

In early August 1996 a VA physician prescribed a trial of 
valproic acid for the veteran as treatment for psychiatric 
symptoms.  At his personal hearing in October 1998, the 
veteran testified that he "probably" took valproic for a 
month or month and a half, but stopped because he was having 
gastrointestinal symptoms.  This was in August and September 
1996.  Thereafter, VA treatment records show that Depakote, a 
medication which contains valproic acid, was prescribed by a 
second VA physician in December 1996.  The prescription for 
Depakote was filled by the VA pharmacy and made available to 
the veteran on 17 December 1996.  The next day, at a VA 
outpatient clinic, the veteran told a VA physician that he 
would not take Depakote because it made him "comatose."

On 18 December 1996 laboratory testing performed including a 
hepatitis screen, which was positive for hepatitis C.  

In January 1998, a quality specialist coordinator of a VA 
medical center reported that, after a review of the veteran's 
medical records, including the June 1996 laboratory tests, 
the veteran's VA primary care physician found that he had 
contracted hepatitis C before he took valproic acid for the 
first time in August 1996.  The VA quality specialist 
coordinator and primary care physician noted that the 
veteran's hepatitis C may be related to his history of 
alcoholism and polysubstance abuse.  

VA treatment records show that in October 1997, the veteran 
posed the question of whether his limited use of valproic 
acid aggravated his preexisting hepatitis C.  A VA specialist 
in gastroenterology and hepatology stated that while in some 
cases it had been known for use of valproic acid to cause 
hepatitis C (which the veteran's primary care physician found 
had not happened in this case), it was unknown to him that 
valproic acid could worsen a preexisting hepatitis C 
infection.  In support of his claim, the veteran referred to 
a statement in the Physician's Desk Reference that valproic 
acid may in some ways cause liver disease.  The only medical 
evidence or information in support of the veteran's claim are 
excerpts from medical literature concerning drug-induced 
liver disease.  The medical treatise evidence submitted by 
the veteran was not specific to his case and has little to no 
probative value on the issue currently before the Board.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

In September 2004, the veteran's VA treating physician wrote 
that in 1997, the veteran had elevated liver enzymes, and a 
liver biopsy showed chronic inflammation and periportal 
fibrosis without evidence of cirrhosis.  His HCV-PCR test was 
positive, and it was treated with Interferon for 12 months 
with normalization of his liver tests and conversion of the 
HCV-PCR test for hepatitis C to negative.  The doctor wrote 
that in the veteran's letter, he quoted the doctor as stating 
that he only had a 15 percent likelihood of survival, and the 
doctor corrected this statement indicating that he had told 
the veteran that he had a 15 percent chance of responding to 
the Interferon therapy.  He wrote that it was very fortunate 
that the veteran did respond favorably to this treatment, and 
that recent liver function studies showed normal values, and 
that a repeat HCV-PCR test was negative in May 2004.  The 
doctor concluded that the veteran had been successfully 
treated for chronic hepatitis C, and there was no longer any 
clinical scientific evidence of this virus in his blood with 
normal liver tests.  "By current knowledge we regard you as 
cured of the hepatitis C infection."  

Pursuant to the joint motion and the Board's September 2003 
remand, the veteran's claims folder and all clinical history 
was referred for review by a VA specialist in infectious 
disease medicine in May 2004.  The doctor concluded that the 
veteran's use in 1996 of drugs containing valproic acid did 
not cause the veteran's viral hepatitis infection with Type C 
hepatitis.  He wrote that valproic acid could cause a "drug-
induced hepatitis," but not the viral hepatitis C for which 
the veteran had been previously diagnosed.  This doctor also 
wrote that it was not a medical error in judgment to 
prescribe the veteran a drug containing valproic acid in 1996 
because it was used with caution, monitoring for symptoms, 
and periodically checking his liver function tests.  The 
doctor further wrote that the veteran's use of a drug or 
drugs containing valproic acid in 1996 did not aggravate or 
increase in severity beyond ordinary progress the veteran's 
preexisting hepatitis C.  He wrote that valproic acid could 
cause severe liver disease in some individuals but that this 
was usually an acute process, and that in reviewing the 
veteran's clinical record, it did not appear that he had an 
acute hepatitis during this period.  He further wrote that a 
liver biopsy performed in April 1997 showed no cirrhosis, but 
rather a mixed chronic inflammation consistent with hepatitis 
C virus.  This doctor concluded that the veteran had a 
history of alcoholism and polysubstance abuse which were his 
risk factors for hepatitis C.  He was found to have elevated 
liver enzymes before starting valproic acid, so he clearly 
already had hepatitis C induced-liver damage, and the April 
1997 liver biopsy report supported that conclusion.  Valproic 
acid could cause drug-inducted hepatitis, but not hepatitis 
C.  The doctor reported that he could not find any evidence 
of worsening of the veteran's liver disease due to valproic 
acid and that, in fact, after he received Interferon 
treatment for his hepatitis C, the liver enzymes gradually 
returned to normal.  

In June 2005, the veteran submitted the report of a private 
physical examination regarding the issues on appeal.  This 
physician apparently had a complete or nearly complete record 
of the veteran's historical treatment for hepatitis, at least 
from 1996 forward.  The physician noted that in June 1996, 
there was laboratory evidence of elevated liver function 
studies resulting in an HCV-RNA qualitative study which was 
positive for hepatitis C.  In July 1996, the veteran had some 
subjective complaints of bloating, diarrhea, and vomiting.  A 
few days later on 1 August 1996, valproic acid was initiated 
for depression.  In response to complaints by the veteran of 
flank discomfort, Ibuprofen in a dose of 800 milligrams three 
times daily was prescribed, however, after the veteran 
continued to have these symptoms over the next two to three 
weeks, he elected to stop his valproic acid.  Further 
laboratory evidence confirming hepatitis was noted in 
December 1996.  

This physician specifically wrote that the "exact etiology 
for the gentleman's hepatitis C is unknown."  In April 1997, 
the veteran underwent a liver biopsy which succinctly showed 
mild portal and periportal inflammation with very mild 
fibrosis, with no evidence of cirrhosis.  In any event, 
Interferon, presumably with Ribavirin, was initiated, and by 
June 1997, laboratory data showed significant improvement 
with an ALT of only 36, and an AST of 30 and GGT of 45, "all 
within normal limits."  By August 1997, these values further 
improved to 21, 27 and 18, respectively, and "significantly, 
the qualitative [HCV-RNA] was negative."  During this time 
frame, reportedly, the veteran did have some alcohol use.  
There was also some history of marijuana, cocaine and 
methamphetamine use.  Upon physical examination, the veteran 
was noted to be "tanned and well developed."  In reviewing 
the record, the doctor noted that there were clearly abnormal 
liver function tests from two months before the veteran was 
prescribed valproic acid.  He did note the veteran had some 
constitutional symptoms after valproic acid was prescribed, 
"but how these were different from his usual symptoms, is 
difficult to ascertain."  He again stated that there is no 
way to be sure of the date of inception of hepatitis C, but 
he did state that the veteran's hepatitis C treatment was 
very successful.  He wrote that the presence of a drug-
induced liver disease is often expressed as a cholestatic 
hepatitis and that the normal or relatively normal GGT 
testing during the period were against a finding that the 
veteran had cholestatic hepatitis.  He further wrote that 
given the accuracy of the June 1996 liver function tests, one 
would have to say that the liver enzymes "actually were on 
the down trend during valproic acid rather than an upswing," 
though without liver enzymes immediately prior to initiation 
of therapy, one cannot be certain. 

The private doctor concluded that VA doctors "did not 
exercise proper care and diligence with the initiation of 
valproic acid."  He also wrote that continuation of this 
medication in the face of abnormal liver function testing and 
new symptoms was probably "ill advised."  He additionally 
noted that although valproic acid and many other drugs can 
lead to abnormal liver function tests, they are usually 
reversible with cessation of therapy, and it was also known 
that alcohol ingestion can also cause abnormalities in liver 
enzymes and that this is probably "one of the most important 
co-factors for accelerating liver disease toward cirrhosis in 
hepatitis C patients."  The doctor finally wrote that, "it 
is at least as likely as not that the patient had 
fluctuations in his intrinsic hepatitis C disease, 
independent of these other factors."  He also wrote that it 
was difficult to fulfill the second element of tort law, that 
is, a showing of permanent injury.  In fact, there was 
evidence that the patient responded very well to Interferon 
therapy and that one year after his use of valproic acid, he 
had entirely normal liver enzymes.  

The Board finds that a preponderance of the competent 
clinical evidence on file is against the veteran's claim.  
First, it is certainly without question that valproic acid 
did not cause hepatitis C.  The veteran clearly had abnormal 
liver function studies before he was ever prescribed valproic 
acid, and these studies were clearly consistent with his 
ultimate diagnosis of infectious hepatitis C.  The medical 
evidence on file unanimously supports a conclusion that 
valproic acid did not cause hepatitis C.  The veteran's 
hepatitis C was viral in nature and no liver function testing 
showed that the veteran had a medication-induced hepatitis at 
any time.

A preponderance of the evidence on file is also against a 
finding that the veteran's preexisting viral hepatitis 
infection was aggravated or increased in severity beyond 
ordinary progress as a result of VA prescription of valproic 
acid and/or Depakote.  Again, all medical opinions on file 
are against this finding, including that provided by the 
veteran's private physician.  In this regard, it is 
noteworthy that this physician stated that it was least as 
likely as not that the veteran's fluctuations in his 
intrinsic hepatitis C disease was "independent of these 
other factors."  No physician who examined the record 
identified any permanent increase in severity of either the 
veteran's hepatitis C or his overall liver function as 
attributable to VA prescription of valproic acid and/or 
Depakote.  

It is also without question that VA's treatment of the 
veteran's hepatitis C, against the odds, was entirely 
successful in resolving the disease.  Multiple liver function 
testing subsequent to VA's prescription of valproic acid 
and/or Depakote now reveal a complete absence of the 
hepatitis C viral infection in the veteran's blood stream.  
The private physician specifically noted no permanent injury 
was indicated in the evidence on file.  All of the competent 
clinical opinions on file are against the veteran's claim.  
There are no favorable clinical opinions or evidence 
supporting the claim.

There is a difference of clinical opinion as to whether VA's 
decision to prescribe valproic acid and/or Depakote was a 
sound medical judgment.  The VA physician who conducted the 
record review in May 2004 wrote that it was not a medical 
error but was used with caution, monitoring for symptoms and 
periodically checking LFT's.  The private physician's report 
concluded that VA health care personnel did not exercise 
proper care and diligence with the initiation of valproic 
acid, and concluded that continuation of this medication in 
the face of abnormal liver function tests and new symptoms 
was probably ill advised.  The Board need not make any 
determination with regard to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault because such determination is unnecessary.  

There is, in this case, a complete absence of any evidence of 
"additional disability" upon which to base an award of VA 
compensation in accordance with 38 U.S.C.A. § 1151.  VA 
prescription of valproic acid and Depakote is not shown by 
any competent clinical evidence to have caused hepatitis C, 
or to have aggravated pre-existing hepatitis C beyond 
ordinary progress, or to have generally aggravated the 
veteran's essential liver function regardless of hepatitis C.  
In the absence of any evidence of a qualifying additional 
disability attributable to VA medical care or prescription of 
medication in this case, there is no basis for an award of VA 
compensation in accordance with § 1151.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional liver 
disability claimed to have resulted from medical treatment by 
VA is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


